Citation Nr: 0316232	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis B.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from in the Army from 
September 1969 to May 1971; the appellant served for six-and-
a-half months in Vietnam as a medical specialist.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2000 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that, in part, denied the appellant's 
claims for service connection for Hepatitis B and C.

The Board notes that the appellant failed to appear for a 
personal hearing at the RO on April 23, 2003.  Since no 
outstanding hearing request exists, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained, and 
the duties to notify and assist have been satisfied.

2.  During his service in the Army, the appellant was treated 
for jaundice and hepatitis was diagnosed.

3.  Laboratory testing revealed a negative Hepatitis B 
Surface Antigen (HBS AG) test; a positive Hepatitis B Surface 
Antibody (anti-HBS) test; and a positive Hepatitis B Core 
antibody (anti-HBC) test.

4.  The appellant does not demonstrate any clinical evidence 
of current disease due to Hepatitis B infection.

5.  Laboratory testing revealed a positive Hepatitis C 
antibody test and a Hepatitis C viral load of more than one 
million; a liver biopsy demonstrated grade 1 inflammation, 
grade 1 necrosis, and grade 1 fibrosis consistent with active 
Hepatitis C disease.

6.  The appellant has three documented risk factors for the 
development of his Hepatitis C infection.

7.  It is at least as likely as not that the appellant's 
current Hepatitis C infection had its onset in service due to 
his occupational exposure to blood in the Army.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2002).

2.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for Hepatitis C as incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

After a thorough review of the evidence of record, the Board 
finds that entitlement to service connection for Hepatitis B 
is not warranted.  However, the Board also finds that it is 
at least as likely as not the appellant's Hepatitis C 
infection is related to his Army service.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154.  

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

Review of the service medical records indicates that the 
appellant had been hospitalized for a month in early 1971 
with a diagnosis of subacute viral hepatitis, probable short 
duration type.  The liver biopsy performed in March 1971 
revealed uncomplicated hepatitis.

The appellant underwent a VA medical examination in January 
2001 for evaluation of hepatitis.  He stated that he had been 
a medic in Vietnam and that he had had a sexually transmitted 
disease in Vietnam, each of which the examiner noted to be 
risk factors.  He also reported a history of alcohol use and 
admitted that he used to snort cocaine.  He did not have any 
tattoos.  The examiner reviewed the appellant's medical 
records and noted that laboratory testing had revealed a 
negative Hepatitis B Surface Antigen (HBS AG) test; a 
positive Hepatitis B Surface Antibody (anti-HBS) test; a 
positive Hepatitis B Core antibody (anti-HBC) test; and a 
positive Hepatitis C antibody test.  A liver ultrasound had 
revealed a normal liver with normal echo texture and no 
lesions.  In January 2000, the appellant had a Hepatitis C 
viral load of more than one million.  A March 2000 liver 
biopsy demonstrated grade 1 inflammation, grade 1 necrosis, 
and grade 1 fibrosis consistent with very minimal disease 
activity.  

The examiner rendered a diagnosis of Hepatitis B, noting that 
the appellant was jaundiced during service and that he was 
discharged with active hepatitis.  The examiner stated that 
the laboratory findings showed the appellant to be someone 
who had had Hepatitis B whose disease was not active and who 
was now immune to the disease.  The examiner also rendered a 
diagnosis of Hepatitis C, noting that the appellant's liver 
biopsy was consistent with Hepatitis C and that the disease 
was active.  The examiner stated that the appellant had three 
risk factors for Hepatitis C: his occupational exposure to 
blood in Vietnam; his history of unprotected sex in Vietnam; 
and his post-service history of cocaine use.

In March 2001, the examiner clarified his previous 
statements.  He said that it was very difficult to tell 
whether the appellant contracted the Hepatitis C prior to 
service, during service or after service.  The doctor stated 
that the appellant had three major risk factors or ways of 
being infected with Hepatitis C: intravenous drug use; 
history of unprotected sex; and military occupational 
exposure.  The doctor opined that it was impossible to state 
which of these was more likely than the others to be the 
etiology of the appellant's Hepatitis C.

Review of the medical evidence of record indicates that the 
appellant received medical treatment at VA outpatient clinics 
between 1998 and 2000.  On many of his visits, his history of 
Hepatitis B and Hepatitis C was noted; however, no recurrence 
or acute symptoms of Hepatitis B were recorded.

Although the appellant asserts that he currently has 
residuals from the hepatitis that he incurred during his 
service, his own statements, alone, do not provide a 
sufficient basis for the grant of service connection.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

While the appellant was apparently treated for jaundice in 
service that signified exposure to a viral hepatitis, there 
is no current medical evidence indicating current infection 
with Hepatitis B.  He received no diagnosis of, or treatment 
for active Hepatitis B after service.  The fact that 
Hepatitis B antibody testing is positive does not establish 
the presence of a current disability due to Hepatitis B.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  The appellant has 
not submitted any competent medical evidence demonstrating 
that he has any disability due to the positive Hepatitis B 
antibody test results.  In the absence of competent medical 
diagnosis of current disability attributable to Hepatitis B, 
the claim cannot be granted.  Based on a review of the 
evidence of record, the Board finds that the appellant has 
failed to provide a competent current diagnosis of Hepatitis 
B infection.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 144.

The findings needed for a grant of service connection for 
Hepatitis B are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of service connection for Hepatitis B, the benefit 
of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

As to the appellant's claim for service connection for 
Hepatitis C, there is conflicting evidence as to the etiology 
and onset date of that infection.  Essentially there is 
medical evidence that the appellant has experienced three 
different risk factors for contracting Hepatitis C, namely 
unprotected sexual contacts, drug abuse and occupational 
exposure as a medical specialist in the Army.  The medical 
evidence of record is inconclusive and does not resolve the 
question of which risk factor was actually the mode of 
transmission of the Hepatitis C virus.  The only competent 
medical opinion of record indicates that it is impossible to 
state which of the three risk factors was more likely than 
the others to be the etiology of the appellant's Hepatitis C.

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the appellant 
currently suffers from Hepatitis C that was incurred as a 
result of his duty in the Army with an MOS of medical 
specialist, including service in Vietnam.  Consequently, 
reasonable doubt should be resolved in favor of the appellant 
and service connection for Hepatitis C is, accordingly, 
granted.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish service connection for 
Hepatitis B and C in the Statement of the Case (SOC) issued 
in March 2000.  He was sent a notification concerning the 
VCAA by the RO in December 2001.  The Supplemental Statement 
of the Case (SSOC) issued in February 2003 provided the 
appellant with the text of the current 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.159.  The Board finds that the discussions in 
the rating decision, the SOC, the SSOCs and RO letters sent 
to the appellant in effect informed him of the information 
and evidence that would needed to substantiate his service 
connection claims and complied with VA's notification 
requirements.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA 
medical examination.  Furthermore, the RO in April 2003 
advised the appellant what evidence VA had already obtained; 
what evidence VA would be responsible for obtaining; what 
evidence VA would attempt to obtain; what evidence VA needed; 
and what evidence he was to furnish.  He did not reply to 
that letter.  There is no indication that additional 
available relevant medical records are necessary, 
particularly since the appellant does not have any disability 
associated with Hepatitis B and since the Board has granted 
the appellant's claim for service connection for Hepatitis C.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claims 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Entitlement to service connection for Hepatitis B is denied.

Entitlement to service connection for Hepatitis C is granted.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

